t c memo united_states tax_court donald l chiappetti and mary k chiappetti petitioners v commissioner of internal revenue respondent docket no filed date robert ong hing and gregory ong hing for petitioners ann m welhaf for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in petitioners' federal_income_tax year deficiency dollar_figure big_number the sole issue for decision is whether petitioners had gross_income of dollar_figure and dollar_figure for and respectively attributable to a certain covenant_not_to_compete we hold that they did findings_of_fact some of the facts have been stipulated and are so found petitioners resided in scottsdale arizona at the time the petition was filed from approximately through petitioner donald l chiappetti petitioner practiced dentistry as an employee of his wholly owned corporation chiappetti professional_corporation cpc pursuant to a written purchase contract dated date purchase contract cpc sold certain of its assets to petitioner's son donald c chiappetti a dentist the purchase contract defined cpc as the seller and donald c chiappetti as the buyer sec_1 of the purchase contract provided that seller agrees to sell and buyer agrees to buy only those items described in exhibit a attached hereto and incorporated herein exhibit a attached to the purchase contract identified the dental practice assets to be purchased by donald craig chiappetti from chiappetti professional_corporation that exhibit and sec_4 of the purchase contract allocated the although the purchase contract defined donald c chiappetti as the buyer certain sections of that contract refer to him as the purchaser purchase_price to be paid_by donald c chiappetti under the purchase contract to various items including an item referred to in that exhibit as a covenant_not_to_compete executed by dr donald l chiappetti and an item referred to in that section as a covenant_not_to_compete the purchase contract contained the following language with respect to a covenant_not_to_compete section covenant_not_to_compete in connec- tion with the sale of the above-mentioned assets donald l chiappetti the sole shareholder of seller agrees that he will not for a period of five years from the date of closing engage in the practice of general dentistry within a ten mile radius of the office located pincite e lincoln drive scottsdale arizona donald l chiappetti agrees to honor the spirit of this covenant and specifically agrees not to solicit patients treated at said location in the event he practices elsewhere in the future purchaser agrees that in the event of a default by him on any promissory note to seller that sic purchaser will not engage in the practice of general dentistry within a radius of ten miles from the above referenced location for a period of five years from the date of default purchaser further agrees that in the event of such default any covenant_not_to_compete that has been provided by donald l chiappetti will be of no further force and effect although petitioner signed the purchase contract on behalf of cpc as its president because donald c chiappetti wanted petitioner to execute the above-quoted covenant_not_to_compete in his individual capacity that covenant was executed by donald l chiappetti individually we shall refer to the covenant_not_to_compete that is contained in section of the purchase con- tract as the covenant_not_to_compete and all references to the purchase contract are to all provisions including the covenant_not_to_compete contained in and exhibits attached to that contract the covenant_not_to_compete contained in section of the purchase contract was valid and enforceable the purchase contract contained the following language with respect to an option to repurchase option to repurchase section option to repurchase seller not being entirely sure that he wants to retire from the practice of dentistry shall have the option of repur- chasing the assets described in sec_1 for an amount equal to dollar_figure minus any liens or encumbran- ces on said assets and upon the same terms and condi- tions in this contract except for the purchase_price ie donald craig chiappetti will become the seller and chiappetti p c will become the buyer the purchase_price under seller's option to repurchase shall be payable in equal monthly installments over five years pincite interest or may be paid at seller's option totally in cash upon closing or paid over a period sic less than five years in equal monthly in- stallments pincite interest seller may repurchase said assets after giving buyer days written notice there- of in the event of such repurchase donald l chiap- petti shall no longer be subject_to the covenant_not_to_compete and instead buyer shall be substituted for donald l chiappetti in the covenant_not_to_compete seller's option to repurchase the assets shall expire on date if notice of intention to exer- cise said option has not been given by this date the following phrase contained in the option to repurchase refers to petitioner in his individual capacity and not to cpc not being entirely sure that he wants to retire emphasis added the purchase contract provided that donald c chiappetti was to pay cpc a total purchase_price of dollar_figure exhibit a at- tached to the purchase contract allocated the dollar_figure purchase_price that donald c chiappetti was to pay for the items that he was acquiring thereunder as follows goodwill dollar_figure supplies big_number group assets big_number office furnishings and equipment big_number dental equipment big_number all patient and office records belonging to cpc big_number covenant_not_to_compete executed by dr donald l chiappetti big_number total big_number sec_4 of the purchase contract made an identical allocation of the dollar_figure purchase_price except that it allocated dollar_figure to an item referred to as patient records instead of all patient and office records belonging to cpc and dollar_figure to an item referred to as a covenant_not_to_compete instead of a covenant_not_to_compete executed by dr donald l chiappetti the covenant_not_to_compete contained in section of the purchase contract was accurately valued in the purchase contract at dollar_figure the purchase contract provided that the dollar_figure purchase_price was payable as follows dollar_figure payable at closing and dollar_figure payable in equal monthly installments to be evidenced by a promissory note for that amount contemporaneous with the execution by petitioner of the purchase contract in his capacity as president of cpc and of the covenant_not_to_compete in his individual capacity donald c chiappetti signed a promis- sory note for dollar_figure payable to cpc promissory note donald c chiappetti paid all amounts due under that promissory note petitioner who was then years old retired from the practice of dentistry upon execution by him of the purchase contract in his capacity as president of cpc and the covenant_not_to_compete in his individual capacity in its federal_income_tax returns returns for and cpc reported income of dollar_figure and dollar_figure respectively attributable to the covenant_not_to_compete cpc's income for both and was offset by deductions cpc took in its respective returns for those years including net_operating_loss carryforwards as a result cpc had no income_tax_liability for or opinion petitioners bear the burden of proving that respondent's determinations in the notice_of_deficiency notice are errone- ous rule a 290_us_111 petitioners attempted to satisfy their burden through testimonial and documentary_evidence all rule references are to the tax_court rules_of_practice and procedure at trial we conditionally admitted into evidence certain stipulated exhibits to which respondent objected on grounds of relevance viz exhibits and although we shall continued the only witnesses were petitioner and his son donald c chiappetti petitioner's testimony was self-serving and con- flicted with certain provisions in the purchase contract that are directly apposite to the issue in this case similarly donald c chiappetti's testimony served the interests of his father and conflicted with those same provisions in the purchase contract under such circumstances we are not required to and we general- ly do not rely on their testimony to sustain petitioners' burden of proving error in respondent's determinations see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 338_f2d_602 9th cir affg 41_tc_593 87_tc_74 65_tc_87 affd per curiam 540_f2d_821 5th cir in the notice respondent determined that the amounts paid during the years at issue by donald c chiappetti to cpc that were attributable to the covenant_not_to_compete represented income to petitioner it is well settled that consideration paid for a bona_fide covenant_not_to_compete is income to the seller 598_f2d_464 5th cir continued unconditionally admit those exhibits into evidence as relevant we note that petitioners do not rely on them on brief and we did not find them helpful and thus did not rely on them in reaching our holding herein affg tcmemo_1976_249 340_f2d_97 6th cir affg 40_tc_511 209_f2d_761 10th cir affg 19_tc_718 see 315_f2d_141 9th cir per curiam money paid as consideration for a covenant_not_to_compete is regarded as income received in place of that which the taxpayer might otherwise have earned in the field of enterprise from which the covenant excludes him or her montesi v commissioner supra as we understand petitioners' principal position they argue that cpc and not petitioner entered into the covenant_not_to_compete for which donald c chiappetti paid dollar_figure because that covenant was binding on cpc and therefore obligated cpc and not petitioner to refrain from practicing dentistry and from solic- iting its patient base which petitioners describe as cpc's most important asset as provided in that covenant respondent con- tends that the income from the covenant_not_to_compete is at- tributable to petitioner because that covenant obligates petitioner in his individual capacity and not cpc to refrain from practicing dentistry and from soliciting patients as pro- vided therein and he cannot escape tax on that income by assigning it to his wholly owned corporation we agree with respondent we find nothing in the covenant_not_to_compete or in any other portion of the purchase contract that expressly or implied- ly supports petitioners' argument that cpc was bound by that covenant to refrain from practicing dentistry and from soliciting its patient base as provided therein the covenant not to com- pete specifically and unambiguously referred to donald l chiap- petti petitioner herein and obligated him and not cpc to refrain from engaging in the practice of dentistry and from soliciting patients as provided therein it also provided that in the event the buyer donald c chiappetti were to default under the purchase contract that covenant that has been provided by donald l chiappetti would no longer be in effect neither the covenant_not_to_compete nor any other provision in the purchase contract provided that cpc would be released from the covenant_not_to_compete in the event that the buyer donald c chiappetti were to default under the purchase contract although petitioner the terms of the covenant_not_to_compete could not be more clear when they provided in pertinent part that donald l chiappetti the sole shareholder of seller agrees that he will not for a period of five years from the date of closing engage in the practice of general dentistry within a ten mile radius of the office located pincite e lincoln drive scottsdale arizona donald l chiappetti agrees to honor the spirit of this covenant and specifically agrees not to solicit pa- tients treated at said location in the event he practices elsewhere in the future purchaser further agrees that in the event of such default any covenant_not_to_compete that has been provided by donald l chiappetti will be of no further force and effect emphasis added executed the purchase contract on behalf of cpc as its president at the insistence of the buyer donald c chiappetti petitioner donald l chiappetti executed the covenant_not_to_compete in his individual capacity other provisions in the purchase contract also undermine petitioners' principal position herein thus the purchase contract provided in section that if the option to repurchase the items described in sec_1 thereof were exercised donald l chiappetti shall no longer be subject_to the covenant_not_to_compete neither the covenant_not_to_compete nor any other provision in the purchase contract provided that cpc would be re- leased from the covenant_not_to_compete in the event that cpc were to exercise the option to repurchase it is also significant that exhibit a attached to the purchase contract that allocated the dollar_figure purchase_price that donald c chiappetti was to pay for the items he was acquiring we acknowledge that the following phrase contained in the option to repurchase may at first blush appear to be confusing seller not being entirely sure that he wants to retire from the practice of dentistry shall have the option of repurchasing the assets described in sec_1 we have found that the phrase not being entirely sure that he wants to retire emphasis added is a reference to petitioner in his individual capacity however the option to repurchase provides that the seller ie cpc not petitioner was entitled to repurchase the assets sold pursuant to that contract including the covenant_not_to_compete in any event what is significant to us in resolving the issue herein is that the option to repurchase specifically and unambig- uously releases petitioner and not cpc from the covenant_not_to_compete in the event that that option were exercised thereunder specifically allocated dollar_figure of the purchase_price paid_by donald c chiappetti to the covenant_not_to_compete executed by dr donald l chiappetti emphasis added that is to say to the agreement of petitioner and not cpc to refrain from practicing dentistry and from soliciting its patients as provided therein neither that exhibit nor any other provision in the purchase contract allocated dollar_figure or any other portion of the purchase_price to what petitioners' claim was cpc's obligation to refrain from soliciting its patient base in fact there is no reference whatsoever in the purchase contract to an item called a patient base of cpc petitioners also argue that because the dollar_figure that donald c chiappetti paid under the purchase contract including the dollar_figure that was allocated by that contract to the covenant_not_to_compete was paid to cpc and not to petitioner the covenant_not_to_compete was an asset of cpc we disagree regardless who received the income attributable to the covenant_not_to_compete the true_earner of that income is liable for the tax on it and cannot escape that tax by assigning the income to another taxpayer see 281_us_111 in the instant case petitioner in his individual capacity and not we note that sec_4 of the purchase contract and exhibit a attached thereto allocated dollar_figure of the dollar_figure purchase_price to an item described as goodwill and dollar_figure to an item de- scribed as patient records in sec_4 and as all patient and office records belonging to cpc in exhibit a cpc agreed to refrain from practicing dentistry and from solic- iting patients as provided in the covenant_not_to_compete consequently we find that petitioner and not cpc must recog- nize the income that donald c chiappetti paid for petitioner's agreement to so refrain even though he may have paid it to cpc petitioners further argue that because exhibit a attached to the purchase contract that allocated the dollar_figure purchase_price to various items acquired thereunder referred to the cove- nant not to compete as an asset of cpc the dollar_figure that donald c chiappetti paid to purchase that covenant is income to cpc from the sale of that asset petitioners' argument is without merit regardless whether the purchase contract referred to the covenant_not_to_compete as an asset of cpc it was petitioner and not cpc who promised to refrain from practicing dentistry and from soliciting patients as specified in that covenant consequently petitioner and not cpc must recognize the income attributable to that promise see montesi v commissioner f 2d pincite petitioners also contend that if petitioner and not cpc had been the person obligated by the covenant_not_to_compete that covenant would have had little or no value since petitioner intended to and did retire from the practice of dentistry at the time the purchase contract was executed therefore accord- ing to petitioners in order for that covenant to have been accurately valued at dollar_figure cpc and not petitioner must have promised not to compete petitioners' contention that the cov- enant not to compete had little or no value flies in the face of the parties' stipulation that the dollar_figure value placed upon the covenant_not_to_compete in the purchase contract was an accurate value of the covenant on the present record petitioners have failed to show why they should be relieved of that stipulation see rule e as for their contention that petitioner's inten- tion to retire and his actual retirement at the time the purchase contract was executed would have made any agreement by him not to compete of little or no value petitioners have failed to prove that petitioner was certain that he wanted to retire or that he would remain retired in fact the option to repurchase con- tained in the purchase contract recited that petitioner was not entirely sure that he wanted to retire petitioner also testified that it was his son donald c chiappetti who insisted that petitioner execute the covenant_not_to_compete in his in- dividual capacity presumably because of his son's concern about future competition from his father based on the instant record we have no basis for finding that the covenant_not_to_compete which by its terms binds only petitioner and not cpc should have been valued at some amount other than the dollar_figure that petitioner cpc and donald c chiappetti allocated to it in the purchase contract we acknowledge that the purchase contract contains certain facially inconsistent provisions in that sec_1 thereof pro- vided that cpc agreed to sell the items described in exhibit a attached to the contract whereas exhibit a identified as one of the items that cpc was purportedly agreeing to sell the covenant_not_to_compete executed by dr donald l chiappetti however any such inconsistency is readily resolved by turning to the provision in the purchase contract that is the operative provi- sion with respect to the covenant_not_to_compete viz section of the purchase contract in that section petitioner and not cpc agreed to refrain from practicing dentistry and from solic- iting patients as provided therein and at the insistence of the buyer petitioner executed the covenant_not_to_compete in his individual capacity there is nothing ambiguous or equivocal in the covenant_not_to_compete contained in section of the pur- chase contract it is unambiguous and unequivocal in obligating petitioner argues that at the very least the majority of the dollar_figure allocated in the purchase contract to the covenant_not_to_compete should be attributed to cpc's promise to refrain from practicing dentistry and from soliciting patients as provided in that covenant rather than to petitioner's promise to refrain from doing so we are unwilling to attribute any amount of the dollar_figure to cpc's alleged promise to refrain from doing those things because we find on the instant record that petitioners failed to prove that cpc promised to refrain from so doing or that any portion of the dollar_figure allocated in the purchase con- tract to the covenant_not_to_compete executed by petitioner in his individual capacity was attributable to a promise by cpc to refrain from doing so petitioner and not cpc to comply with its terms other provi- sions in the purchase contract also unambiguously and unequivo- cally referred to the obligation of petitioner and not cpc to comply with the covenant_not_to_compete contained in section thereof and allocated dollar_figure of the total price donald c chiap- petti paid under the purchase contract to the covenant_not_to_compete executed by dr donald l chiappetti this court applies the so-called strong_proof rule when a taxpayer asserts that an allocation of consideration is other than that specified in a written contract that is to say the taxpayer must present strong_proof ie more than a preponder- ance of the evidence that his or her alleged allocation is correct based on the intent of the persons who were the parties to that contract and the economic realities see eg respondent argues that pursuant to 378_f2d_771 3d cir vacating and remanding 44_tc_549 the danielson_rule petitioner is bound for tax purposes by the covenant_not_to_compete that he executed because it was a valid enforceable contract and he has not made a showing of mistake undue influence fraud or duress with respect to that covenant as this court has previously stated we do not apply the danielson_rule unless the court_of_appeals to which the case would normally be appealed has adopted that rule 87_tc_1046 although the u s court_of_appeals for the ninth circuit to which an appeal in this case would normally lie has not adopted the danielson_rule that court has held that where there is ample evidence to support a finding that an agreement knowingly and voluntarily made with no suggestion of fraud is binding on a taxpayer the tax consequence of such an agreement may be challenged by the commis- sioner but not by the taxpayer citations omitted 565_f2d_1388 continued 102_tc_406 99_tc_561 supple- menting tcmemo_1992_325 87_tc_1046 79_tc_72 affd aftr 2d ustc par 10th cir the u s court_of_appeals for the ninth circuit affirmed our use of the strong_proof rule in 294_f2d_52 9th cir affg 34_tc_235 see also salyer grain milling co v commissioner tcmemo_1986_165 affd without opinion 815_f2d_1265 9th cir petitioners have failed to present strong_proof that cpc and not petitioner in his individual capacity was obligated by the covenant_not_to_compete contained in section of the pur- chase contract we are unwilling to accept the testimony of petitioner and his son as strong_proof that they did not intend that section to mean what it says or that they did not intend to allocate dollar_figure of the total purchase_price that his son was to pay under the purchase contract to the covenant_not_to_compete continued 9th cir remanding tcmemo_1973_223 see 433_f2d_757 9th cir affg tcmemo_1969_87 regardless whether we were to apply the standard set forth in the palo alto town country village case the strong_proof rule that we generally apply the danielson_rule or even a preponderance_of_the_evidence standard our holding herein would remain the same executed by dr donald l chiappetti as they clearly did in exhibit a to that contract based on our examination of the entire record before us we find that petitioners have failed to sustain their burden of proving error in respondent's determinations that they must recognize income of dollar_figure and dollar_figure for and re- spectively that is attributable to petitioner's covenant_not_to_compete we therefore sustain those determinations to reflect the foregoing decision will be entered for respondent we have considered all of petitioners' other arguments not discussed herein and also find them to be without merit
